Title: To George Washington from James Gray, 10 January 1780
From: Gray, James
To: Washington, George


          
            Honored Sir
            Albany Jan’y 10th 1780
          
          Your Orders to me of the 11th Ulto came to hand the 19th, on which I immediately forwarded a proper person to Co’os, in Order to have a survey taken of the Provissions at that place, and Charlestown; and orders to Mr Lyne the Issuing Commiss’y, for his Punctual compliance with your Excellency’s orders, But the exceedeing heavy snows which have fallen and block’d up the roads, puts me in fear, and doubt, that I shall not get the survey timely to forward, Or Mr Lyne to be at Head-Quarters by the 20th Instant, There shall be no delays made, by any neglect in your Excellencys Most Obedient And Verry Hble Servt
          
            James Gray D.C.G. Issues Northern District
          
        